Title: To George Washington from Major General Horatio Gates, 15 January 1779
From: Gates, Horatio
To: Washington, George


Sir,
Boston January 15th 1779.

Intelligence is just now received from Co’os, by Messrs Blodget and Hurd, that the Magazine of Provisions Your Excellency ordered to be Formed there last Fall, is threatened to be destroyed, by a Strong Scout from the Enemy’s Army at Sorell. Colonel Bedel’s Regiment, which was raised last February, by Order of the Marquis de la Fayette, are the only Troops that can at present be posted for the protection of that valuable Magazine. Your Excellency’s Wisdom will point out to you, the Orders Necessary for its preservation.
The Provisions, Cloathing, and pay for Horse Rations, demanded by Officers upon Furlough from Your Excellency’s, and General Sullivan’s Armies, are very great; how far is it your pleasure they Should be complied with? I am, Sir, Your Excellency’s Most Obedient Hume Servt
Horatio Gates
